PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Short, Jay, M.
Application No. 15/404,060
Filed: 11 Jan 2017
For: DIAGNOSTICS USING CONDITIONALLY ACTIVE ANTIBODIES
:
:
:
:	DECISION ON PETITION
:
:
:


This is in response to the “RENEWED REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT” filed February 25, 2021, requesting the Office adjust the patent term adjustment determination (“PTA”) from 126 days to 243 days.

The Office has re-determined the PTA to be 130 days. 

This redetermination of patent term adjustment is not the Director’s decision on the patentee’s request for reconsideration within the meaning of 35 U.S.C. 154(b)(4) that triggers a 180-day period for applicant disagreeing with the Office redetermination to commence a civil action in the District Court for the Eastern District of Virginia.


Relevant Procedural History

The patent issued with a PTA determination of 126 days on June 30, 2020. On August 12, 2020, patentee filed a Request under 37 CFR 1.705(b) seeking an adjustment of 243 days, accompanied by a $200 petition fee. On January 14, 2021, the Office issued a Request for Information to determine if patentee wished for the Office to apply the final rule changes set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) when reviewing patentee’s request for reconsideration of PTA filed June 25, 2020. On February 25, 2021, patentee filed the present response to the request for information, electing, in writing, for the Office to apply the final rule changes when issuing its redetermination on PTA.
Decision

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay. In other words, the following formula is be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

(1)	The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 179 days;
(2)	The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 49 days.

179 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 49 days of Applicant Delay = 130 days.

Patentee disputes the determination of 0 days of “B” delay. Patentee asserts the correct number of days of “B” delay is 117 days. Patentee avers the correct PTA is 243 days (179 days of A Delay + 117 days of B Delay + 0 days of C Delay - 0 day of Overlap – 53 days of Applicant Delay).

As further discussed below, the Office finds the period of “A” delay is 179 days, the period of “B” delay is 0, and the period of applicant delay is 49 days. Therefore, the correct PTA to 130 days (179 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 49 days of Applicant Delay = 130 days).


 “A” Delay
 
Patentee and the Office are in agreement regarding the amount of “A” delay. The Office has recalculated the period of “A” delay as part of the Office’s redetermination of the PTA and confirmed the period “A” delay period is 179 days. The “A” delay period includes the following:

179 days under 37 CFR 1.702(a)(1) for the period beginning on March 12, 2018 (day after the date that is fourteen months after the date on which the application was filed under 35 U.S.C.111(a)) and ending September 6, 2018 (date of mailing of the first notification under 35 U.S.C. 132).

The Office finds the correct amount of “A” delay is 179 days.


“B” Delay
  
Patentee and the Office disagree regarding the amount of “B” delay under 37 CFR 1.703(b). The Office has recalculated the period of “B” delay as part of the Office’s redetermination of the PTA and confirmed the period of “B” delay is 0 days in accordance with the decision in Novartis AG v. Lee, 740 F.3d 593 (Fed. Cir. 2014). 

Patentee disputes the Office’s prior determination of 0 days of “B” delay. Patentee asserts the correct amount of “B” delay is 117 days for a total PTA of 243 days. In support of the assertion, patentee states:

          In the present case, the date that is three years after the date on which the application was filed is January 11, 2020 since this application was filed on January 11, 2017. A request for continued examination was filed on August 12, 2019. The Notice of Allowance was mailed on March 5, 2020. The patent was issued on June 30, 2020. As a result, the applicant is entitled to and additional B delay from the date of mailing of the Notice of Allowance on March 5, 2020 until the patent issue date of June 30, 2020, a total of 117 days. As a result, the total patent term adjustment for this application should be 126 days plus 117 days equals 243 days.

          Recalculation of the patent term adjustment and granting of a patent term adjustment of 243 days is requested.

Request for Recalculation, 08/12/20, p. 2.

The Office notes that the Novartis decision includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.

Novartis AG, 740 F.3d at 601. 

The length of time between application and issuance is 1267 days, which is the number of days beginning on January 11, 2017 (date on which the application was filed under 35 U.S.C. 111(a)) and ending on June 30, 2020 (date the patent issued).  

The time consumed by continued examination is 207 days, which is the number of days from the date applicant filed the first RCE on August 12, 2019, and ending on March 5, 2020, the mailing date of the Notice of Allowance. 

The number of days beginning on the date on which the application was filed under 35 U.S.C. 111(a) (January 11, 2017) and ending on the date three years after the date the application was filed (January 11, 2020) is 1096 days.

The result of subtracting the time consumed by continued examination (207 days) from the length of time between the filing date and issuance (1267 days) is 1060 days, which exceeds three years (1096 days) by 0 days.  Therefore, the period of “B” delay is 0 days. 

The Office finds the correct amount of “B” delay is 0 days.


“C” Delay

Patentee and the Office agree the amount of “C” delay under 37 CFR 1.703(e) is 0 days.  


Overlap
 
Patentee and the Office agree there are 0 days of overlap. 


Reduction under 35 U.S.C. 154(b)(2)(C)(iii) and 37 CFR 1.704 (Applicant Delay)

The Office’s previous determination of 53 days of total applicant delay included the following periods:
	
49 days pursuant to 37 CFR 1.704(b) from December 19, 2019 to February 5, 2020. Applicant filed a reply on February 5, 2020, more than three months after the mailing of a non-final Office action on September 18, 2019.
4 days under 37 CFR 1.704(c)(10) beginning on May 11, 2020, the date an amendment under § 1.312 was filed after the mailing of a notice of allowance, and ending on May 14, 2020, the mailing date the Office communication in response to the amendment under § 1.312.

Under the final rule changes, the period of reduction of patent term adjustment in § 1.704(c)(10) is now as follows: “the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.” Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR at 36337. Section 1.704(c)(10) is also amended to exclude “an amendment under § 1.312 or other paper expressly requested by the Office” from the amendments under § 1.312 or other papers filed after a notice of allowance that will result in a reduction of patent term adjustment under § 1.704(c)(10). Id. Finally, an amendment under § 1.312 or other paper expressly requested by the USPTO not filed within three months from the date of mailing or transmission of the USPTO communication notifying the applicant of such request will result in a reduction of patent term adjustment under § 1.704(b). Id.

A review of the application history reveals the Office issued a Notice to File Corrected Application Papers on April 12, 2020, expressly requesting the filing of an amendment under § 1.312 after the mailing of the notice of allowance. On May 11, 2020, applicant filed an amendment under § 1.312 within three months of mailing date of the Notice to File Corrected Application Papers.

In view of the final rule changes, the submission of the expressly requested amendment under § 1.312 on May 11, 2020, is excluded from reduction of PTA under 37 CFR 1.704(c)(10). Accordingly, the Office will remove the period of reduction of 4 days under 37 CFR 1.704(c)(10).

The Office finds the correct amount of applicant delay is 49 days.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:
	                         
179 + 0 + 0 – 0 – 49 = 130

Patentee’s Calculation

179 + 117 + 0 – 0 – 53 = 243


Conclusion

Patentee is entitled to PTA of one hundred thirty (130) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following:  179 + 0 + 0 – 0 – 49 = 130 days.

If patentee continues to disagree with the Office’s redetermination of patent term adjustment, patentee has two (2) months from the date of this redetermination to request reconsideration of the patent term adjustment without paying any additional petition fee.  This two-month period is extendable under 37 CFR 1.136(a).  However, if patentee responds more than two months after the mail date of the redetermination, patentee is required to pay the extension of time fee.  After the period to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to one hundred thirty (130) days.

Questions specific to this matter should be directed to the undersigned at (571) 272-3211.

/Christina Tartera Donnell/

Christina Tartera Donnell 
Attorney Advisor
Office of Petitions  


Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction